The action was brought to recover damages by reason of the faulty construction of the house designated as No. 9 Talmadge Avenue, in the borough of Chatham, Morris County. The house was sold under a written contract signed by the purchasers. There were no warranties of any kind. By questions, at the trial, it was elicited that representations were made that the house was constructed of the best workmanship and was free of defects. N.J.S.A. 25:1-5 requires a contract for the sale of land to be in writing. The written contract is silent as to any warranty. What was said or done during the negotiations thereof was inadmissible to supply terms with respect to matters as to which the writing was silent. Naumberg v. Young, 44 N.J.L. 331.
The judgment is reversed, with costs. *Page 191